                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-0072-RJC-DSC


 JAMES BECKLEY,                                   )
                                                  )
                   Plaintiff,                     )
                                                  )                     ORDER
 v.                                               )
                                                  )
 PRIORITY AUTO GROUP INC. et. al.,                )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on Defendants’ “Motion[s] to Dismiss…”

(documents ##4 and 6) filed February 24, 2021, and Plaintiff’s “First Amended Complaint …”

(document #11) filed March 15, 2021.

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one (21) days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is

one to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.

       An extension of time to respond to a motion to dismiss extends the time to amend as a

matter of course. See Superior Performers Inc. v. Phelps, 2015 WL 13650060, *1 (M.D.N.C. May

15, 2015) quoting Hurd v. NDL, Inc., 2012 WL 642425, at *1 (D. Md. Feb. 27, 2012) (“[Plaintiff]

filed her amended complaint 31 days after the defendants filed their motion to dismiss under Rule



       Case 3:21-cv-00072-RJC-DSC Document 12 Filed 03/16/21 Page 1 of 2
12(b)(6). However, because [she] requested and was granted an extension of time to file her

response, the court will consider the amended complaint timely and therefore permitted as a matter

of course”); Jackson v. Merscorp Inc., 2013 WL 12190523, *1 (M.D.N.C May 20, 2013) (same).

       Plaintiff filed his First Amended Complaint (document #11) on March 15, 2021 within the

extended time frame for responding to Defendants’ Motions. See Text-Only Orders entered March

10, 2021. Accordingly, the amendment is as a matter of course.

       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1. Defendants’ “Motion[s] to Dismiss…” (documents ##4 and 6) are administratively

DENIED as moot without prejudice.

       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..

       SO ORDERED.                   Signed: March 16, 2021




      Case 3:21-cv-00072-RJC-DSC Document 12 Filed 03/16/21 Page 2 of 2
